432 Pa. 627 (1968)
Commonwealth
v.
Crawley, Appellant.
Supreme Court of Pennsylvania.
Argued November 27, 1967.
November 12, 1968.
Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
*628 B. Lerner, with him Melvin Dildine, Assistant Defender, and Herman I. Pollock, Defender, for appellant.
Michael M. Baylson, Assistant District Attorney, with him Alan J. Davis, Assistant District Attorney, Richard A. Sprague, First Assistant District Attorney, and Arlen Specter, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, November 12, 1968:
Order affirmed.
Mr. Justice MUSMANNO did not participate in the decision of this case.